Ness, Justice
(concurring and dissenting):
I concur in the majority view with the exception of the ruling as to the respondent Richard James to which I dissent.
My view is that James is in a different position than the *286other respondents, in that there is no proof he had any direct connection with the respondent corporation.
At the outset of the litigation, the attorney for James moved to have the complaint made more definite and certain based on the fact that James had worked at Carolina Tool and Equipment, Inc. exclusively for the year immediately preceding the filing of the complaint. The attorney general agreed to drop James from any restraining order until he could make a “prima facie showing that James is still engaged in the conduct described in the complaint.” (Emphasis added) (Tr. p. 223, from the order of Judge Price of June 26, 1979).
There is no contention that James is now engaged in such conduct, if indeed he ever was. However, appellant contends James was “a controlling person” of Energymizer Systems of America (EMSA) and thus should be liable for the acts of that Corporation.
It is significant that the attorney general has seen fit to make neither EMSA nor Transcontinental Sales, Inc. a party to this action.
For some inexplicable reason, James’s motion for summary judgment is not printed in the transcript, despite the fact that there are 308 printed pages.1 However, the trial court’s order granting James’s motion reveals that it is based upon the fact that James was not a controlling person in either the respondent, Associated Electronics, Inc. or EMSA. There is evidence that James at one time had some stock in EMSA which was in trust for his two minor children, but this stock was disposed of months before this action was commenced. This stock ownership never constituted control of EMSA and at most, would have been a twenty-five (25%) per cent interest.
The majority opinion holds James was actively involved in running EMSA, relying upon the affidavit of Martin A. *287Greenberg. (Tr. p. 50). Greenberg states James was one of the four principals in that Corporation and it “appeared” that was his only occupation.
The affidavit is full of hearsay and unsupported conclusions which would not be admissable into evidence and which would be in violation of Rule 44(d) of the Rules of Practice for the Circuit Courts of South Carolina.
The majority likewise relies upon the affidavit of Dan Wilson. (Tr. p. 51-52). It, too, is subject to the same frailties as the affidavit of Greenberg. For instance, Wilson’s affidavit states, “it appeared to him at that time (August or September 1977) that Energymizer was controlled by Leonard Brown, Mrs. Ben Irvin, Phil Trammell and Dick James.”
Harvey Olson gave an affidavit which is likewise deficient. (Tr. p. 53). This affidavit does, however, state that “to his knowledge, Mr. James was not associated with the selling end of Energymizer Systems of America, Inc. or with the Transcontinental Sales, Inc. which was to be the selling arm of Energymizer Systems of America, Inc.”
Neither do other affidavits in the record give rise to any inference that James was in control of any corporation, much less the one which is a party to this litigation. There is simply no evidence whatsoever that James was in control of or associated with Associated Electronics, Inc. in a managerial position.
Summary judgment is a useful tool for ending costly and time-consuming litigation and should be granted where appropriate, as is the case here. The trial court correctly granted the motion for the respondent James for summary judgment and I would affirm as to him.

 Here the attorney general has printed a 308 page transcript rather than reproducing the same at the much more economical process now allowed by the Rules of the Court. He has also filed 115 pages of so-called exhibits in this Court. This litigation and its costs have certainly been burdensome to the respondent James and to the people of South Carolina as well. The reason for all this escapes the writer of this opinion in view of the fact that James has had no connection with any of the matters involved for many months prior to the commencement of the action.